Exhibit 99.1 Fuel Systems Solutions Reports Fourth Quarter and Year End 2015 Results Merger with Westport Innovations Anticipated to Close Within the Next Few Weeks NEW YORK, March 14, 2016 Fuel Systems Solutions, Inc. (Nasdaq: FSYS) reported results for its quarter and year ended December 31, 2015. Highlights · Revenue of $67.3 million compared to $85.4 million for Q4 2014; revenue down 11.9% or $10.2 million, excluding foreign exchange impact · Gross profit margin 21.9% compared to 22.8% in Q4 2014 · Adjusted EBITDA loss of $1.3 million compared to Adjusted EBITDA of $3.7 million for Q4 2014 Mariano Costamagna, Fuel Systems Solutions, Inc. (“Fuel Systems” or “FSS”) CEO, said, “We ended 2015 with automotive and industrial markets around the world remaining economically pressuredand with our newly introduced products, particularly in our profitable Industrial segment, performing well.We are continuing to right-size our operations and increase our efficiencies through our restructuring program in keeping with the tone of our end markets, while selectively investing in technology and product to be best prepared to compete aggressively when markets again strengthen. We are also working with current and potential partners, including OEMs, to strengthen these relationships and build new ones, and our balance sheet remains strong. As we announced last week, our merger agreement with Westport Innovations has been updated for changes including a collar-based exchange ratio intended to provide Fuel Systems stockholders with greater certainty regarding the consideration they will receive upon closing of the merger, an amendment to Westport’s Cartesian Financing Agreement, and other governance provisions.” As announced on March 7, 2016, the board of directors approved an Amendment to the Agreement and Plan of Merger dated September 1, 2015 relating to the proposed business combination between Fuel Systems and Westport. Subject to the approval of both Westport and Fuel Systems shareholders, the merger is expected to close over the next few weeks allowing for reasonable time for the filing with the SEC and mailing to shareholders of updated disclosures. Fourth Quarter 2015 Financial Results Total revenue for the fourth quarter of 2015 was $67.3 million compared to $85.4 million for the fourth quarter of 2014. This variance includes the impact of foreign exchange on fourth quarter 2015 revenue, which was negative $7.9 million. In constant currency, FSS Automotive revenue was negatively impacted by lower aftermarket, compressors, OEM and DOEM sales volumes as a result of difficult economic conditions in major markets (specifically in Europe and South America), lower oil prices and increased competition. In constant currency, FSS Industrial revenue decreased compared to the prior-year period primarily reflecting lower demand for stationary equipment and heavy duty sales in Thailand and lower sales of auxiliary power units in North America partially offset by increased sales of mobile equipment. Gross profit for the fourth quarter of 2015 was $14.8 million, or 21.9% of revenue, compared to $19.4 million, or 22.8% of revenue, for the fourth quarter of 2014. The lower gross profit and gross margin percentage decrease primarily reflects the decreased volumes mentioned above and the impact of foreign exchange. The impact of the revenue decreases has been partially mitigated by the cost reduction activities that have been initiated on both product costs and operating expenses. Corporate expenses increased $0.8 million compared to the prior year as a result of increases in outside services for consultants in connection with restructuring, strategic and merger related activities. Operating loss for the fourth quarter of 2015 totaled $6.5 million, or 9.6% of revenue, compared to operating loss for the fourth quarter of 2014 of $2.6 million, or 3.1% of revenue. The increased loss primarily reflects the revenue decreases and additional corporate expenses described above. Income tax benefit for the fourth quarter of 2015 was $0.1 million compared to an income tax expense of $1.0 million in the fourth quarter of 2014. The Company’s income tax rate is primarily a result of the fluctuation of earnings in various foreign jurisdictions and losses incurred for which no tax benefits have been recorded. For the fourth quarter of 2015, there were certain foreign jurisdictions where tax benefits were not included in the Company’s income tax provision. Net loss for the fourth quarter of 2015 was $6.9 million, or $0.38 per diluted share, compared to net loss of $4.0 million, or $0.20 per diluted share, for the fourth quarter of 2014. Adjusted EBITDA for the fourth quarter of 2015 was a loss of $1.3 million, compared to Adjusted EBITDA of $3.7 million for the fourth quarter of 2014. Adjusted EBITDA is a non-GAAP measure. See “Non-GAAP Measures” below for a discussion of this metric. FSS Automotive Operations FSS Automotive fourth quarter 2015 revenue was $45.9 million compared to $61.2 million for the same quarter a year ago. The impact of foreign exchange on FSS Automotive was negative $7.2 million; in constant currency, fourth quarter 2utomotive revenue decreased 13.1% compared to the prior year period, reflecting the lower volumes mentioned above. FSS Automotive fourth quarter 2015 Adjusted EBITDA loss was $0.5 million compared to Adjusted EBITDA of $2.6 million for the same period a year ago. FSS Industrial Operations FSS Industrial fourth quarter 2015 revenue was $21.4 million compared to $24.2 million for the same quarter a year ago. The impact of foreign exchange on FSS Industrial was negative $0.6 million; in constant currency, fourth quarter 2ndustrial revenue decreased 8.8% compared to the prior year period. FSS Industrial fourth quarter 2015 Adjusted EBITDA was $1.5 million compared to Adjusted EBITDA of $3.1 million for the same period a year ago. Full Year Ended December 31, 2015 Financial Results For the full year ended December 31, 2015, total revenue was $263.4 million compared to $339.1 million for 2014. Net loss for 2015 was $47.1 million, or $2.55 per diluted share, including a non-cash goodwill and long-lived asset impairment charge (“impairment charge”) of $13.8 million, or $0.76 per share, recorded in the third quarter of 2015. This compares to the full year 2014 net loss of $53.4 million, or $2.66 per diluted share, including an impairment charge of $43.2 million, net of tax, or $2.15 per share, recorded in the second quarter of 2014. Adjusted EBITDA for 2015 was $3.0 million compared to $12.4 million for 2014. FSS Automotive revenue for the full year ended December 31, 2015 was $168.2 million compared to $234.7 million for 2014. FSS Automotive operating loss was $21.1 million for 2015, including $8.6 million of the impairment charge recorded in third quarter of 2015, compared to an operating loss of $49.8 million for 2014, including $40.2 million of the impairment charge recorded in second quarter of 2014.FSS Automotive Adjusted EBITDA for 2015 was $0.9 million compared to $7.9 million for 2014. FSS Industrial revenue for the full year ended December 31, 2015 was $95.2 million compared to $104.4 million for 2014. FSS Industrial operating income was $2.5 million for 2015, including $5.2 million of the impairment charge recorded in third quarter of 2015, compared to operating income for 2014 of $4.2 million, including $4.1 million of the impairment charge recorded in second quarter of 2014. FSS Industrial Adjusted EBITDA for 2015 was $9.7 million compared to $11.2 million for 2014. 2015 Cost Reduction and Restructuring Program Update During the fourth quarter of 2015, the Company continued to execute the next steps in its cost reduction and restructuring program, and recorded $1.7 million for restructuring and costs related to outside services for consultants as follows: $0.5 million for severance; $0.5 million for the write-off of long-lived assets in connection with rationalization of activities; and $0.7 million for professional fees andis on track to achieve the expected program savings. 2016 Outlook and Conference Call The Company will not provide a 2016 outlook nor conduct a fourth quarter 2015 conference call in light of the expected merger with Westport Innovations. Non-GAAP Measures To provide investors and others with additional information regarding Fuel Systems’ results, in addition to the results presented in accordance with generally accepted accounting principles, or GAAP, in this press release, Fuel Systems presents Adjusted EBITDA, which is a non-GAAP measure. A reconciliation of this non-GAAP measure to the closest GAAP financial measure is presented in the financial tables below under the heading “Non-GAAP FINANCIAL MEASURE RECONCILIATION.” Adjusted EBITDA is determined by adding the following items to Net Income/(Loss), the closest GAAP financial measure:Depreciation & Amortization; Interest income/expense, net; and Benefit (Provision) for Income Taxes, Impairments, Restructuring charges, Stock based compensation Consulting fees related to restructuring and strategy and other non-operating expenses. Fuel Systems’ management believes this non-GAAP financial measure offers additional insight into the Company’s ongoing business in a manner that allows for meaningful period-to-period comparisons and analysis of trends in the business, as it excludes certain non-cash items. This non-GAAP financial measure also can provide useful information to investors and others in understanding and evaluating Fuel Systems’ operating results and future prospects when comparing financial results across accounting periods and to those of peer companies. Fuel Systems may not define this non-GAAP financial measure in a manner similar to other companies. Forward-looking Statements This press release contains certain forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These statements are not historical facts, but instead involve known and unknown risks, uncertainties and other factors that may cause our Company’s actual results, levels of activity, performance or achievements to be materially different from the information expressed or implied by these forward looking statements. Statements in this press release that are not historical facts are hereby identified as “forward-looking statements” for the purpose of the safe harbor provided by Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended. Words such as: “may,” “will,” “would,” “should,” “could,” “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “predict,” “potential,” “continue,” “seeks,” “on-going” or the negative of these terms or other comparable terminology often identify forward-looking statements, although not all forward-looking statements contain these words. You should consider statements that contain these words carefully because they describe our expectations, plans, strategies and goals and beliefs concerning future business conditions, our results of operations, financial position and our business outlook, or state other “forward-looking” information based on currently available information. There are a number of important factors that could cause actual results to differ materially from the results anticipated by these forward-looking statements. These risks and uncertainties and certain other factors which may impact our continuing business financial condition or results of operations, or which may cause actual results to differ from such forward-looking statements, include, but are not limited to, the unpredictable nature of the developing alternative fuel U.S. automotive market, customer dissatisfaction with our products or services, the inability to deliver our products on schedule, a further slowing of economic activity, our ability to maintain customer program relationships, our ability to achieve the anticipated benefits in connection with the Company’s cost-cutting initiatives and restructuring plan, potential changes in tax policies and government incentives and their effect on the economic benefits of our products to consumers, the continued weakness in financial and credit markets of certain countries, the growth of non-gaseous alternative fuel products and other new technologies, the price differential between alternative gaseous fuels and gasoline, and the repeal or implementation of government regulations relating to reducing vehicle emissions, economic uncertainties caused by political instability in certain of the markets we do business in, the impact of the Argentinean debt crisis on our business, our ability to realign costs with current market conditions, the risks associated with the anticipated merger with Westport Innovations, Inc. including that we will be subject to various uncertainties and contractual restrictions while the merger is pending and failure to complete the merger could negatively affect our stock price and future business and financial results, as well as the risks and uncertainties included in our Annual Report on Form 10-K for the year ended December 31, 2014 and our other periodic reports filed with the SEC. These forward-looking statements are not guarantees of future performance. We cannot assure you that the forward-looking statements in this press release will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not place undue reliance on these forward looking statements. The forward-looking statements made in this press release relate to events and state our beliefs, intent and our view of future events only as of the date of this press release. We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. About Fuel Systems Solutions Fuel Systems Solutions, Inc. (Nasdaq: FSYS) is a leading designer, manufacturer and supplier of proven, cost-effective alternative fuel components and systems for use in transportation and industrial applications. Fuel Systems’ components and systems control the pressure and flow of gaseous alternative fuels, such as propane and natural gas, used in internal combustion engines. These components and systems feature the Company’s advanced fuel system technologies, which improve efficiency, enhance power output and reduce emissions by electronically sensing and regulating the proper proportion of fuel and air required by the internal combustion engine.In addition to the components and systems, the Company provides engineering and systems integration services to address unique customer requirements for performance, durability and configuration. Additional information is available at www.fuelsystemssolutions.com. Company Contact: Pietro Bersani, Chief Financial Officer, Fuel Systems Solutions, Inc. (646) 502-7170 Investor Relations Contacts: LHA Carolyn M. Capaccio ccapaccio@lhai.com Cathy Mattison cmattison@lhai.com (415) 433-3777 –Tables Follow – FUEL SYSTEMS SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data); (Unaudited) December 31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable less allowance for doubtful accounts of $3,005 and $3,129 at December31, 2015 and December31, 2014, respectively Inventories Other current assets Short-term investments Related party receivables, net Total current assets Equipment and leasehold improvements, net Goodwill 0 Deferred tax assets, net Intangible assets, net Other assets Total Assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable Term loans and debt 9 Related party payables Total current liabilities Other liabilities Deferred tax liabilities, net Total Liabilities Equity: Preferred stock, $0.001 par value, authorized 1,000,000 shares; none issued and outstanding at December31, 2015 and 2014 0 0 Common stock, $0.001 par value, authorized 200,000,000 shares; 20,143,108 issued and 18,094,043 outstanding at December31, 2015; and 20,114,427 issued and 19,769,617 outstanding at December31, 2014 20 20 Additional paid-in capital Shares held in treasury, 2,049,065 and 344,810 shares at December31, 2015 and 2014, respectively (20,742 ) (3,692 ) Accumulated Deficit (101,286 ) (54,151 ) Accumulated other comprehensive loss (46,049 ) (26,403 ) Total Fuel Systems Solutions, Inc. Equity Non-controlling interest 0 Total Equity Total Liabilities and Equity $ $ FUEL SYSTEMS SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data); (Unaudited) ThreeMonthsEnded December 31, TwelveMonthsEnded December 31, Revenue $ Cost of revenue Gross profit Operating expenses: Research and development expense Selling, general and administrative expense Impairments 0 0 Total operating expenses Operating loss ) Other (expense) income, net ) ) ) Interest (expense) income, net ) 49 ) Loss from operations before income taxes and non-controlling interest ) Income tax benefit (expense) 57 ) ) ) Net loss ) Less: Net loss (income) attributable to non-controlling interest 1 (4 ) 25 (4 ) Net loss attributable to Fuel Systems Solutions, Inc. ) Net loss per share attributable to Fuel Systems Solutions, Inc.: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Number of shares used in per share calculation: Basic Diluted FUEL SYSTEMS SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands); (Unaudited) Twelve MonthsEnded December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and other amortization Amortization of intangibles arising from acquisitions Impairments Provision for doubtful accounts Write down of inventory Other non-cash items 14 Deferred income taxes ) Unrealized loss (gain) on foreign exchange transactions ) Compensation expense related to equity awards Loss on abandonment of leased property 0 Loss on disposal of equipment and other assets Changes in assets and liabilities, net of acquisitions: (Increase) decrease in accounts receivable ) Decrease in inventories Decrease (increase) in other current assets ) Decrease in other assets (Decrease) increase in accounts payable ) (Decrease) increase in income taxes payable ) Decrease in accrued expenses and long-term liabilities ) ) Receivables from/payables to related parties, net ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of equipment and leasehold improvements ) ) Purchase of investments ) ) Redemption of investments at maturity Acquisitions, net of cash acquired ) 0 Other Net cash used in investing activities ) ) Cash flows from financing activities: Payments on term loans and other loans ) ) Increase in treasury shares (share repurchase program) ) ) Other 59 19 Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Effect of exchange rate changes on cash ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ FUEL SYSTEMS SOLUTIONS, INC. NON-GAAP FINANCIAL MEASURE RECONCILIATION (In thousands); (Unaudited) ThreeMonthsEnded Twelve Months Ended December 31, December 31, EBITDA (Non-GAAP) Net loss attributable to Fuel Systems Solutions, Inc. $ ) $ ) $ ) $ ) Net (loss) income attributable to non-controlling interest (1 ) 4 ) 4 Interest expense (income), net 36 (49 ) 21 (151 ) Income tax (benefit) expense (57 ) Depreciation and amortization Impairments 0 0 Total EBITDA (Non-GAAP) (4,559 ) (1 ) (13,058 ) Adjustments: Restructuring charges Consulting fees for restructuring and strategy and transaction costs Activist related charges 0 0 Stock-based Compensation Total Adjusted EBITDA (Non-GAAP) (1,320 ) Segment Adjusted EBITDA (Non-GAAP) FSS Industrial FSS Automotive (529 ) Corporate (2,304 ) (1,936 ) (7,497 ) (6,760 ) Total Adjusted EBITDA (Non-GAAP) $ ) $ $ $ FUEL SYSTEMS SOLUTIONS, INC. OPERATING SEGMENT INFORMATION (In thousands); (Unaudited) ThreeMonthsEnded Twelve Months Ended December 31, December 31, Revenue: FSS Industrial $ FSS Automotive Total $ ThreeMonthsEnded Twelve Months Ended December 31, December 31, Operating Income (Loss): FSS Industrial $ FSS Automotive (3,711 ) (2,027 ) (21,136 ) (49,767 ) Corporate Expenses (3,888 ) (3,082 ) (18,808 ) (8,669 ) Total $ ) $ ) $ ) $ )
